Citation Nr: 1602191	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  He also submitted additional evidence with a waiver later in November 2015.  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to a compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in May 2007, the RO denied service connection for left ear hearing loss.

2.  Evidence added to the record since the last final denial in May 2007 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.

3.  Resolving all doubt in favor of the Veteran, his left ear hearing loss is etiologically related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The May 2007 decision that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

3.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss and grant service connection for such disability are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old 
evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for left ear hearing loss in November 2006.  Of record at the time of the May 2007 rating decision were the Veteran's service treatment records, a May 2007 VA audiology examination, and private treatment records.  The RO noted that the Veteran's Military Occupational Specialty (MOS) was a field artillery cannon operations/fire direction assistant and he had reported military noise exposure from howitzers, but denied any occupational or recreational noise exposure after service.  The record also reflected a diagnosis of mild sensorineural hearing loss in the left ear.  However, the RO observed that the Veteran's service treatment records showed that his left ear hearing had improved from his 1976 entrance examination to his 1982 separation examination, and a VA examination report did not establish a relationship between the Veteran's mild sensorineural hearing loss in his left ear and his military noise exposure from howitzers during service.  Consequently, the RO determined that service connection for left ear hearing loss was not warranted as such condition neither occurred in or was caused by service.

In May 2007, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for left ear hearing loss was received until February 2010, when VA received his application to reopen such claim.  Therefore, the May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R.     §§ 3.104, 20.302, 20.1103 (2006) [2015].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for left ear hearing loss was received prior to the expiration of the appeal period stemming from the May 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the May 2007 decision consists of a March 2010 VA audiology examination, VA treatment records dated through July 2010, an April 2010 VA examination report, and a November 2015 audiology opinion from C. N..  The Veteran also described his symptoms through the present time in several statements and during his November 2015 hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the November 2015 private audiology opinion and November 2015 hearing testimony, the Board finds that the evidence received since the May 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for left ear hearing loss was previously denied in May 2007 as the record did not indicate that this condition occurred in or was caused by service.  Since such time, the Veteran has testified regarding his in-service noise exposure and his current symptoms.  The November 2015 private audiology opinion from C. N. attributes the Veteran's current left ear hearing loss to his in-service noise exposure.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for left ear hearing loss is reopened.

Turning to the merits of the Veteran's service connection claim, the Board finds, first, that the Veteran has a current disability of left ear hearing loss for VA purposes.  In the present case, the audiograms of record, to include the March 2010 VA audiogram, reflect that the Veteran has left ear hearing loss to an extent recognized as a disability for VA purposes.  Therefore, a current disability has been established.

The Board further finds that the Veteran was exposed to noise during service.  In this regard, his right ear hearing loss and tinnitus have already been service-connected as a result of such in-service noise exposure.  Furthermore, the Veteran's Form DD-214 indicates that his MOS was equipment repairer and fire direction assistant for field artillery canon operations.  The Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  Given the circumstances of the Veteran's service, the Board finds that he was likely exposed to noise in service. 

The remaining question is whether the Veteran's current left ear hearing loss is related to his in-service noise exposure.  A November 2015 opinion from C. N., a private audiologist, indicates that it was highly probable that hearing loss in both ears occurred at the same time, both ears were identical in the type and extent of hearing loss, such hearing loss was consistent with noise exposure, and the Veteran denied noise recreational and occupational noise exposure.  The audiologist also noted that it was "impossible" to believe that one ear was damaged and that the other was not while exposed to howitzers and not wearing hearing protection.  As a result, the audiologist opined that it was more likely that the Veteran's in-service acoustic trauma that was sufficient to cause nerve damage in his right ear also caused the nerve damage/hearing loss in his left ear.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Board notes that an etiology opinion as to the Veteran's claimed left ear hearing loss was not provided by either the May 2007 or March 2010 VA audiology examiners.

In contrast, an April 2015 VA audiologist opined that the Veteran's left ear hearing loss was less likely than not caused by, or a result of, military noise exposure.  The audiologist reasoned that the Veteran's service treatment records did not demonstrate a standard threshold shift in the left ear at separation.  However, this audiologist did not address the Veteran's reports that his hearing loss symptoms began in service, specifically his contention that the nature of his job prevented the use of hearing protection and that his ears would ring for days after training with a track vehicle.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  In addition, the audiologist did not explain the significance a standard threshold shift in providing the etiology opinion.  As such, the Board is affording this opinion little probative weight.

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Further, in statements of record, the Veteran reported that he had hearing problems in service that have continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Thus, there is evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In conclusion, the evidence shows significant noise exposure in service, a current diagnosis of left hearing loss for VA purposes, and medical and lay evidence showing a link between the Veteran's current hearing loss to his in-service noise exposure.  In sum, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material having been received, the claim for service connection for left ear hearing loss is reopened; the appeal is granted.

Service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for right ear hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.          § 3.159.

As an initial matter, the Board notes that VA regulations governing the evaluation of hearing loss provides that left and right ear hearing loss are rated together.  As the Board has granted service connection for left ear hearing loss herein, a remand is necessary in order for the AOJ to implement the award and readjudicate the Veteran's claim for an initial compensable rating for right ear hearing loss.

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained. Thereafter, all identified records, to include updated VA treatment records from the VA Medical Centers in Newark and Columbus dated from July 2010 to the present, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Newark and Columbus VA Medical Centers dated from July 2010 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the 
opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, implementing the Board's award of service connection for left ear hearing loss, and conducting any other necessary development, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


